Exhibit 10.3

SALE AND CONTRIBUTION AGREEMENT

between

OWL ROCK CAPITAL CORPORATION

as Seller

and

ORCC FINANCING LLC

as Purchaser

Dated as of December 21, 2017



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I DEFINITIONS

     1  

SECTION 1.1 Definitions

     1  

SECTION 1.2 Other Terms

     3  

SECTION 1.3 Computation of Time Periods

     3  

SECTION 1.4 Interpretation

     3  

SECTION 1.5 References

     4  

ARTICLE II CONVEYANCES OF TRANSFERRED ASSETS

     4  

SECTION 2.1 Conveyances

     4  

SECTION 2.2 Repurchase or Substitution of Warranty Breach Loan Assets

     6  

SECTION 2.3 Assignments

     7  

SECTION 2.4 Actions Pending Completion of Conveyance

     7  

SECTION 2.5 Indemnification

     8  

SECTION 2.6 Assignment of Indemnities

     9  

ARTICLE III CONSIDERATION AND PAYMENT; REPORTING

     9  

SECTION 3.1 Purchase Price, Substitution Value and Repurchase Price

     9  

SECTION 3.2 Payment of Purchase Price

     9  

ARTICLE IV REPRESENTATIONS AND WARRANTIES

     10  

SECTION 4.1 Seller’s Representations and Warranties

     10  

SECTION 4.2 Reaffirmation of Representations and Warranties by the Seller;
Notice of Breach

     13  

ARTICLE V COVENANTS OF THE SELLER

     14  

SECTION 5.1 Covenants of the Seller

     14  

SECTION 5.2 Covenant of the Purchaser

     15  

ARTICLE VI CONDITIONS PRECEDENT

     15  

SECTION 6.1 Conditions Precedent

     15  

ARTICLE VII MISCELLANEOUS PROVISIONS

     16  

SECTION 7.1 Amendments, Etc

     16  

SECTION 7.2 Governing Law: Submission to Jurisdiction; Waiver of Jury Trial

     16  

SECTION 7.3 Notices

     17  

SECTION 7.4 Severability of Provisions

     18  

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

SECTION 7.5 Further Assurances

     18  

SECTION 7.6 No Waiver; Cumulative Remedies

     18  

SECTION 7.7 Counterparts

     18  

SECTION 7.8 Non-Petition

     18  

SECTION 7.9 Transfer of Seller’s Interest

     18  

SECTION 7.10 Binding Effect; Third-Party Beneficiaries and Assignability

     19  

SECTION 7.11 Merger and Integration

     19  

SECTION 7.12 Headings

     19  

 

 

-ii-



--------------------------------------------------------------------------------

This SALE AND CONTRIBUTION AGREEMENT, dated as of December 21, 2017 (as amended,
supplemented or otherwise modified and in effect from time to time, this
“Agreement”), between OWL ROCK CAPITAL CORPORATION, a Maryland corporation, as
seller (in such capacity, the “Seller”) and ORCC FINANCING LLC, a Delaware
limited liability company, as purchaser (in such capacity, the “Purchaser”).

WITNESSETH:

WHEREAS, on and after the date hereof, the Seller may, from time to time on each
Conveyance Date (as defined below), sell or contribute, transfer, and otherwise
convey, to the Purchaser, without recourse except to the extent specifically
provided herein, and the Purchaser may, from time to time on each Conveyance
Date, purchase or accept a contribution of all right, title and interest of the
Seller (whether now owned or hereafter acquired or arising, and wherever
located) in and to the Loan Assets (as defined below) mutually agreed by the
Seller and the Purchaser; and

WHEREAS, it is the Seller’s and the Purchaser’s intention that the conveyance of
the Transferred Assets under each assignment agreement and this Agreement is a
“true sale” or a “true contribution” for all purposes, such that, upon payment
of the purchase price therefor or the making of a contribution, the Transferred
Assets will constitute property of the Purchaser from and after the applicable
transfer date;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, it is hereby agreed by and between the
Purchaser and the Seller as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1 Definitions. As used in this Agreement, the following terms shall
have the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined). All capitalized terms used
herein but not defined herein shall have the respective meanings specified in,
or incorporated by reference into, the Loan and Servicing Agreement, dated as of
December 21, 2017 (as amended, supplemented or otherwise modified and in effect
from time to time, the “Loan Agreement”), by and among the Purchaser, as
borrower, the Seller, as transferor and servicer, the Lenders party thereto from
time to time, Morgan Stanley Asset Funding Inc., as administrative agent (in
such capacity, the “Administrative Agent”), State Street Bank and Trust Company,
as collateral agent (in such capacity, the “Collateral Agent”) and account bank
(in such capacity, the “Account Bank”), and Cortland Capital Market Services
LLC, as collateral custodian (in such capacity, the “Collateral Custodian”).

“Agreement” has the meaning set forth in the preamble hereto.

“Convey” means to sell, transfer, assign, contribute, substitute or otherwise
convey assets hereunder (each such Conveyance being herein called a
“Conveyance”).

 

-1-



--------------------------------------------------------------------------------

“Conveyance Date” means the date of a Conveyance, as specified in the applicable
Purchase Notice or Repurchase/Substitution Notice.

“Excluded Amounts” means (i) any amount that is attributable to the
reimbursement of payment by or on behalf of the Seller of any Taxes, fee or
other charge imposed by any Governmental Authority on any Loan Asset, (ii) any
interest or fees (including origination, agency, structuring, management or
other up-front fees) that are for the account of the Seller, (iii) any escrows
relating to Taxes, insurance and other amounts in connection with Loan Assets
which are held in an escrow account for the benefit of the obligor and the
secured party pursuant to escrow arrangements under the related underlying
instruments, (iv) to the extent paid using amounts other than proceeds of the
Loan Assets and proceeds of Loans, as applicable, any amount paid in respect of
reimbursement for expenses owed in respect of any Loan Asset pursuant to the
related underlying instrument or (v) any amount paid to the Purchaser in error.

“Indorsement” has the meaning specified in Section 8-102(a)(11) of the UCC, and
“Indorsed” has a corresponding meaning.

“Loan Asset” means each commercial loan identified on Schedule A hereto, and
each loan identified on any Purchase Notice.

“Purchase Notice” has the meaning set forth in Section 2.1(a).

“Purchase Price” has the meaning set forth in Section 3.1(a).

“Purchaser” has the meaning set forth in the preamble hereto.

“Repurchase” has the meaning set forth in Section 2.2(a).

“Repurchase Price” has the meaning set forth in Section 3.1 (c).

“Repurchase/Substitution Notice” has the meaning set forth in Section 2.2(b).

“Retained Interest” means, with respect to any Loan Asset, (a) all of the
obligations, if any, of the agent(s) under the documentation evidencing such
Loan Asset and (b) the applicable portion of the interests, rights and
obligations under the documentation evidencing such Loan Asset that relate to
such portion(s) of the indebtedness and interest in other obligations that are
owned by another lender.

“Seller” has the meaning set forth in the preamble hereto.

“Substitute Eligible Loan Asset” has the meaning set forth in the Loan
Agreement.

“Substitution” has the meaning set forth in Section 2.2(a).

“Substitution Value” has the meaning set forth in Section 3.1(b).

 

-2-



--------------------------------------------------------------------------------

“Transferred Asset” means each asset, including any Loan Asset and Substitute
Eligible Loan Asset, Conveyed by the Seller to the Purchaser hereunder,
including with respect to each such asset, each Related Asset; provided that the
foregoing will exclude the Retained Interest and the Excluded Amounts.

“Warranty Breach Loan Asset” means any Loan Asset, with respect to which (a) any
of the Seller’s representations and warranties set forth in Sections 4.1(e),
(f), (g), (i), (j), (k) or (o) was not true and correct at the time made or
(b) the Seller fails to satisfy its obligations under Section 5.1(j).

SECTION 1.2 Other Terms. All accounting terms not specifically defined herein
shall be construed in accordance with generally accepted accounting principles.
All terms used in Article 9 of the UCC, and not specifically defined herein, are
used herein as defined in such Article 9.

SECTION 1.3 Computation of Time Periods. Unless otherwise stated in this
Agreement, in the computation of a period of time from a specified date to a
later specified date, the word “from” means “from and including” and the words
“to” and “until” each means “to but excluding.”

SECTION 1.4 Interpretation. In this Agreement, unless a contrary intention
appears:

(i) reference to any Person includes such Person’s successors and assigns but,
if applicable, only if such successors and assigns are permitted by the
Transaction Documents;

(ii) reference to any gender includes each other gender;

(iii) reference to day or days without further qualification means calendar
days;

(iv) unless otherwise stated, reference to any time means New York time;

(v) references to “writing” include printing, typing, lithography, electronic or
other means of reproducing words in a visible form;

(vi) reference to any agreement (including any Transaction Document or
underlying instrument), document or instrument means such agreement, document or
instrument as amended, modified, supplemented, replaced, restated, waived or
extended and in effect from time to time in accordance with the terms thereof
and, if applicable, the terms of the other Transaction Documents, and reference
to any promissory note includes any promissory note that is an extension or
renewal thereof or a substitute or replacement therefor;

 

-3-



--------------------------------------------------------------------------------

(vii) reference to any requirement of law means such requirement of law as
amended, modified, codified, replaced or reenacted, in whole or in part, and in
effect from time to time, including rules and regulations promulgated thereunder
and reference to any Section or other provision of any requirement of law means
that provision of such requirement of law from time to time in effect and
constituting the substantive amendment, modification, codification, replacement
or reenactment of such Section or other provision; and

(viii) references to “including” mean “including, without limitation”.

SECTION 1.5 References.

All Section references (including references to the Preamble), unless otherwise
indicated, shall be to Sections (and the Preamble) in this Agreement.

ARTICLE II

CONVEYANCES OF TRANSFERRED ASSETS

SECTION 2.1 Conveyances.

(a) In the event the Purchaser agrees (in accordance with and subject to the
requirements of the Loan Agreement) from time to time to acquire one or more
Loan Assets and Related Assets from the Seller and the Seller agrees to Convey
such Loan Assets and Related Assets to the Purchaser, the Purchaser shall
deliver written notice thereof to the Administrative Agent substantially in the
form set forth in Schedule B hereto (each, a “Purchase Notice”), designating the
Conveyance Date and attaching a supplement to Schedule A identifying the Loan
Assets proposed to be Conveyed and the Purchase Price with respect to such
Conveyance. On the terms and subject to the conditions set forth in this
Agreement and the Loan Agreement, the Seller shall Convey to the Purchaser
without recourse (except to the extent specifically provided herein), and the
Purchaser shall accept such Conveyance, on the applicable Conveyance Date, all
of the Seller’s right, title and interest (whether now owned or hereafter
acquired or arising, and wherever located) in and to each Loan Asset then
reported by the Seller on the Schedule A attached to the related Purchase Notice
and the Related Assets, together with all proceeds of the foregoing. For the
avoidance of doubt, Schedule A, when delivered in accordance with the terms
hereof, shall automatically be deemed to update any previously delivered
Schedule A without the need for action or consent on the part of any Person.

(b) It is the express intent of the Seller and the Purchaser that each
Conveyance of Transferred Assets by the Seller to the Purchaser pursuant to this
Agreement be construed as an absolute sale and/or contribution of such
Transferred Assets by the Seller to the Purchaser providing Purchaser with the
full risks and benefits of ownership of the Transferred Assets. Further, it is
not the intention of the Seller and the Purchaser that any Conveyance be deemed
a grant of a security interest in the Transferred Assets by the Seller to the
Purchaser to secure a debt or other obligation of the Seller. However, in the
event that, notwithstanding the intent of the parties expressed herein, the
Conveyances hereunder shall be characterized as loans and not as sales and/or
contributions, then (i) this Agreement also shall be deemed to be, and hereby
is, a security agreement within the meaning of the UCC and other applicable law
and (ii) the Conveyances by the Seller provided for in this Agreement shall be

 

-4-



--------------------------------------------------------------------------------

deemed to be, and the Seller hereby grants to the Purchaser, a first priority
security interest (subject only to Permitted Liens) in, to and under all of the
Seller’s right, title and interest in, to and under, whether now owned or
hereafter acquired, such Transferred Assets and all proceeds of the foregoing to
secure an obligation of the Seller to pay over and transfer to the Purchaser any
and all distributions received by the Seller (other than Excluded Amounts) in
relation to the Transferred Assets from time to time, whether in cash or in
kind, so that the Purchaser will receive all distributions under, proceeds of
and benefits of ownership of the Transferred Assets and to secure all other
obligations of the Seller hereunder. If the Conveyances hereunder shall be
characterized as loans and not as sales and/or contributions, the Purchaser and
its assignees shall have, with respect to such Transferred Assets and other
related rights, in addition to all the other rights and remedies available to
the Purchaser and its assignees hereunder and under the underlying instruments,
all the rights and remedies of a secured party under any applicable UCC.

(c) The Seller and the Purchaser shall, to the extent consistent with this
Agreement, take such actions as may be necessary to ensure that, if this
Agreement were deemed to create a security interest in the Transferred Assets to
secure a debt or other obligation, such security interest would be deemed to be
a first priority perfected security interest in favor of the Purchaser under
applicable law and will be maintained as such throughout the term of this
Agreement. The Seller represents and warrants that the Transferred Assets are
being transferred with the intention of removing them from the Seller’s estate
pursuant to Section 541 of the Bankruptcy Code. The Purchaser assumes all risk
relating to nonpayment or failure by the obligors to make any distributions owed
by them under the Transferred Assets. Except with respect to the
representations, warranties and covenants expressly stated in this Agreement,
the Seller assigns each Transferred Asset “as is,” and makes no covenants,
representations or warranties regarding the Transferred Assets.

(d) In connection with this Agreement, the Seller agrees to file (or cause to be
filed) on or prior to the Closing Date, at its own expense, a financing
statement or statements with respect to the Transferred Assets Conveyed by the
Seller hereunder from time to time meeting the requirements of applicable state
law in the jurisdiction of the Seller’s organization to perfect and protect the
interests of the Purchaser created hereby under the UCC against all creditors
of, and purchasers from, the Seller, and to deliver a file-stamped copy of such
financing statements or other evidence of such filings to the Purchaser as soon
as reasonably practicable after its receipt thereof and to keep such financing
statements effective at all times during the term of this Agreement.

(e) The Seller agrees that from time to time, at its expense, it will promptly
execute and deliver all instruments and documents and take all actions as may be
reasonably necessary or as the Purchaser may request, in order to perfect or
protect the interest of the Purchaser in the Transferred Assets Conveyed
hereunder or to enable the Purchaser to exercise or enforce any of its rights
hereunder. Without limiting the foregoing, the Seller will, in order to
accurately reflect the Conveyances contemplated by this Agreement, execute and
file such financing or continuation statements or amendments thereto or
assignments thereof (as permitted pursuant hereto) or other documents or
instruments as may be requested by the Purchaser and mark its records noting the
Conveyance to the Purchaser of the Transferred Assets. The Seller hereby
authorizes the Purchaser to file and, to the fullest extent permitted

 

-5-



--------------------------------------------------------------------------------

by applicable law the Purchaser shall be permitted to sign (if necessary) and
file, initial financing statements, continuation statements and amendments
thereto and assignments thereof without further acts of the Seller; provided
that the description of collateral contained in such financing statements shall
be limited to only Transferred Assets. Carbon, photographic or other
reproduction of this Agreement or any financing statement shall be sufficient as
a financing statement.

(f) Each of the Seller and the Purchaser agree that prior to the time of
Conveyance of any Loan Asset hereunder, the Purchaser has no rights to or claim
of benefit from any Loan Asset (or any interest therein) owned by the Seller.

(g) The Transferred Assets acquired, transferred to and assumed by the Purchaser
from the Seller shall include the Seller’s entitlement to any surplus or
responsibility for any deficiency that, in either case, arises under, out of, in
connection with, or as a result of, the foreclosure upon or acceleration of any
such Transferred Assets (other than Excluded Amounts).

SECTION 2.2 Repurchase or Substitution of Warranty Breach Loan Assets.

(a) No later than two (2) Business Days following the receipt by the Seller of
written notice from the Purchaser of a Loan Asset becoming a Warranty Breach
Loan Asset, the Seller shall either, in its sole discretion, (i) repurchase such
Warranty Breach Loan Asset (each, a “Repurchase”) or (ii) substitute for such
Warranty Breach Loan Asset a Substitute Eligible Loan Asset (each, a
“Substitution”), in each case in accordance with and subject to the requirements
of Section 2.07(b) and Section 3.04 of the Loan Agreement, including the receipt
by the Purchaser of an Approval Notice in respect of any Substitute Eligible
Loan Asset.

(b) In connection with the Repurchase or Substitution of a Warranty Breach Loan
Asset, the Purchaser shall deliver written notice thereof to the Administrative
Agent substantially in the form set forth in Schedule C hereto (each, a
“Repurchase/Substitution Notice”), designating the Conveyance Date and attaching
a supplement to Schedule A identifying the Warranty Breach Loan Assets and, as
applicable, the Substitute Eligible Loan Assets to be Conveyed and the
Repurchase Price or Substitution Value, as applicable, with respect to such
Conveyance. On the terms and subject to the conditions set forth in this
Agreement and the Loan Agreement, the Purchaser shall Convey to the Seller
without recourse (except to the extent specifically provided herein), and the
Seller shall accept such Conveyance, on the applicable Conveyance Date, all of
the Purchaser’s right, title and interest (whether now owned or hereafter
acquired or arising, and wherever located) in and to each Warranty Breach Loan
Asset then reported by the Purchaser on the Schedule A attached to the related
Repurchase/Substitution Notice, together with all Related Assets and proceeds of
the foregoing. In the case of a Substitution, Seller shall then Convey to the
Purchaser without recourse (except to the extent specifically provided herein),
and the Purchaser shall accept such Conveyance, on the applicable Conveyance
Date, all of the Seller’s right, title and interest (whether now owned or
hereafter acquired or arising, and wherever located) in and to each Substitute
Eligible Loan Asset then reported by the Purchaser on the Schedule A attached to
the related Repurchase/Substitution Notice, together with all proceeds of the
foregoing. For the avoidance of doubt, Schedule A, when delivered in accordance
with the terms hereof, shall automatically be deemed to update any previously
delivered Schedule A without the need for action or consent on the part of any
Person.

 

-6-



--------------------------------------------------------------------------------

SECTION 2.3 Assignments. The Seller and the Purchaser acknowledge and agree
that, solely for administrative convenience, any transfer document or assignment
agreement required to be executed and delivered in connection with the transfer
of a Transferred Asset in accordance with the terms of the related underlying
instruments may reflect that (i) the Seller (or any Affiliate or third party
from whom the Seller or the applicable Affiliate may purchase Transferred Asset)
is assigning such Transferred Asset directly to the Purchaser or (ii) the
Purchaser is acquiring such Transferred Asset at the closing of such Transferred
Asset.

SECTION 2.4 Actions Pending Completion of Conveyance.

(a) Pending the receipt of any required consents to, and the effectiveness of,
the sale of each of the Loan Assets from the Seller to the Purchaser in
accordance with the applicable underlying instrument, the Seller hereby sells to
the Purchaser a 100% participation in such Loan Asset and its related right,
title and interest (each, a “Participation”). The Participations will not
include any rights that are not permitted to be participated pursuant to the
terms of the underlying instruments. Such sale of the Participations shall be
without recourse to the Seller (including with regard to collectability), except
as otherwise expressly provided in the representations and warranties set forth
in Article IV hereof, and shall constitute an absolute sale of each such
Participation. Each of the Participations has the following characteristics:
(i) the Participation represents an undivided participating interest in 100% of
the underlying Loan Asset and its proceeds (including Collections); (ii) the
Seller does not provide any guaranty of payments to the holder of the
Participation or other form of recourse (except as otherwise expressly provided
in the representations and warranties set forth in Article IV hereof) or credit
support; and (iii) the Participation represents a pass through of all of the
payments made on the Loan Asset (including the Collections) and will last for
the same length of time as such Loan Asset except that each Participation will
terminate automatically upon the settlement of the assignment of the underlying
right, title and interest.

(b) Each party hereto shall use commercially reasonable efforts to, as soon as
reasonably practicable after the Conveyance Date cause the Buyer to become a
lender under the underlying instrument with respect to the Seller’s interest in
each Transferred Asset and take such action as shall be mutually agreeable in
connection therewith and in accordance with the terms and conditions of the
underlying instrument and consistent with the terms of this Agreement.

(c) Pending completion of the assignment of the Seller’s interest in each
Transferred Asset in accordance with the applicable underlying instruments, the
Seller shall comply with any written instructions provided to the Seller by or
on behalf of the Purchaser with respect to voting rights to be exercised by
holders of such Transferred Assets, other than with respect to any voting rights
that are not permitted to be participated pursuant to the terms of the
applicable underlying instrument (and such restrictions, requirements or
prohibitions are hereby incorporated by reference as if set forth herein).

 

-7-



--------------------------------------------------------------------------------

SECTION 2.5 Indemnification.

(a) The Seller hereby agrees to indemnify the Purchaser and its successors,
transferees, and assigns (including each Secured Party) or any of such Person’s
respective shareholders, officers, employees, agents or Affiliates (each of the
foregoing Persons being individually called an “Indemnified Party”) against, and
hold each Indemnified Party harmless from, any and all costs, losses, claims,
damages, liabilities and related expenses (including the reasonable and
documented out-of- pocket fees, charges and disbursements of any outside counsel
for any Indemnitee) (all of the foregoing being collectively called “Indemnified
Amounts”) incurred by any Indemnified Party or awarded against any Indemnified
Party in favor of any Person (including the Seller) other than such Indemnified
Party arising out of any material breach by the Seller of any of its obligations
hereunder or arising as a result of the failure of any representation or
warranty of the Seller herein to be true and correct in all material respects
or, if qualified as to materiality or Material Adverse Effect, in all respects,
on the date such representation or warranty was made; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
Indemnified Amounts (i) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence, bad
faith or willful misconduct of such Indemnified Party or its reckless disregard
of its duties hereunder or any Transaction Document, (ii) result from a claim
brought by the Seller against an Indemnified Party for breach in bad faith of
such Indemnified Party’s obligations hereunder or under any other Transaction
Document, if the Seller has obtained a final and nonappealable judgment in its
favor on such claim as determined by a court of competent jurisdiction,
(iii) include any punitive, indirect, consequential, special damages, lost
profits or other similar damages or (iv) the uncollectability of any Loan Asset
due to the Obligor’s failure to pay any amounts due under the applicable loan
agreement in accordance with its terms.

(b) If the Seller has made any payment pursuant to this Section 2.5 and the
recipient thereof later collects any payments from others (including insurance
companies) in respect of such amounts or is found in a final and nonappealable
judgment by a court of competent jurisdiction not to be entitled to such
indemnification, then the recipient agrees that it shall promptly repay to the
Seller such amounts collected.

(c) Any Indemnified Amounts shall be paid by the Seller to the Administrative
Agent, for the benefit of the applicable Indemnified Party, within two
(2) Business Days following receipt by the Seller of the Administrative Agent’s
written demand therefor (and the Administrative Agent shall pay such amounts to
the applicable Indemnified Party promptly after the receipt by the
Administrative Agent of such amounts).

(d) The obligations of the Seller under this Section 2.5 shall survive the
resignation or removal of the Administrative Agent, the Lenders, the Collateral
Agent, the Account Bank or the Collateral Custodian, the invalidity or
unenforceability of any term or provision of this Agreement or any other
Transaction Document, any investigation made by or on behalf of the
Administrative Agent, the Collateral Agent, any Lender, the Purchaser, the
Account Bank or the Collateral Custodian and the termination of this Agreement.

 

-8-



--------------------------------------------------------------------------------

SECTION 2.6 Assignment of Indemnities. The Seller acknowledges that, pursuant to
the Loan Agreement, the Purchaser shall assign its rights of indemnity granted
hereunder to the Collateral Agent, for the benefit of the Secured Parties. Upon
such assignment, (a) the Collateral Agent, for the benefit of the Secured
Parties, shall have all rights of the Purchaser hereunder and may in turn assign
such rights, and (b) the obligations of the Seller under Section 2.5 and
Section 2.6 shall inure to the Collateral Agent, for the benefit of the Secured
Parties. The Seller agrees that, upon such assignment, the Collateral Agent, for
the benefit of the Secured Parties, may enforce directly, without joinder of the
Purchaser, the indemnities set forth in Section 2.5 and Section 2.6.

ARTICLE III

CONSIDERATION AND PAYMENT; REPORTING

SECTION 3.1 Purchase Price, Substitution Value and Repurchase Price.

(a) The purchase price (the “Purchase Price”) for each Loan Asset Conveyed on
each Conveyance Date shall be a dollar amount equal to the fair market value in
accordance with the Loan Agreement (as agreed upon between the Seller and the
Purchaser at the time of such Conveyance) of such Loan Asset Conveyed as of such
date.

(b) The substitution value (the “Substitution Value”) for each Substitute
Eligible Loan Asset Conveyed from the Seller to the Purchaser on each Conveyance
Date shall be a dollar amount equal to the fair market value in accordance with
the Loan Agreement (as agreed upon between the Seller and the Purchaser at the
time of such Conveyance) of such Substitute Eligible Loan Asset Conveyed as of
such date.

(c) The purchase price for each Repurchase (the “Repurchase Price”) shall be a
dollar amount equal to the greater of the fair market value and the Purchase
Price of such Loan Asset paid by the Purchaser, less all Principal Collections
received in respect of such Loan Asset from the original Conveyance Date to the
Repurchase Conveyance Date plus any such Principal Collections that the
Purchaser shall have been required to repay to the Obligor with respect to such
Loan Asset.

SECTION 3.2 Payment of Purchase Price.

(a) The Purchase Price, along with any fees from origination of the applicable
Loan Asset, for the Transferred Assets Conveyed from the Seller to the Purchaser
shall be paid on the related Conveyance Date (a) by payment in cash in
immediately available funds and/or (b) to the extent not paid in cash, as a
capital contribution by the Seller to the Purchaser (a “Contribution”). The
applicable Purchase Notice shall specify the portions of the Purchase Price to
be paid in cash and as a contribution.

(b) The Repurchase Price for the Warranty Breach Assets Conveyed from the
Purchaser to the Seller shall be paid on the related Conveyance Date (a) by
payment in cash in immediately available funds and/or (b) to the extent not paid
in cash, in the form of a Substitution by the Seller to the Purchase of a
Substitute Eligible Loan Asset with a Substitution Value greater than or equal
to the portion of the Repurchase Price not paid in cash. The

 

-9-



--------------------------------------------------------------------------------

applicable Repurchase/Substitution Notice shall specify the portions of the
Repurchase Price to be paid in cash and as a Substitution. To the extent that
the Substitution Value of a Substitute Eligible Loan Asset exceeds the
Repurchase Price of the related Warranty Breach Asset, the Purchaser shall pay a
cash purchase price to the Seller equal to the amount of such excess unless the
Seller elects in its sole discretion to designate such excess as a Contribution.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.1 Seller’s Representations and Warranties. The Seller represents and
warrants to the Purchaser as of the Closing Date and as of each Conveyance Date:

(a) Existence, Qualification and Power. The Seller (a) is duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization, (b) has all requisite power and authority to own and operate its
properties, to carry on its business as now conducted and as proposed to be
conducted, to enter into the Transaction Documents to which it is a party and to
carry out the transactions contemplated thereby, and (c) is qualified to do
business and in good standing in every jurisdiction where its assets are located
and wherever necessary to carry out its business and operations, except in
jurisdictions where the failure to be so qualified or in good standing has not
had, and could not be reasonably expected to have, a Material Adverse Effect.

(b) Authorization; No Contravention. The execution, delivery and performance of
the Seller and the consummation of the transactions contemplated by this
Agreement do not and will not (a) violate (1) any provision of any law or any
governmental rule or regulation applicable to it, (2) any of its Constituent
Documents, (3) any order, judgment or decree of any court or other agency of
government binding on it or its properties (except where the violation could not
reasonably be expected to have a Material Adverse Effect) or (4) the ORCC Credit
Agreement, including Section 6.03(e) thereof; (b) conflict with, result in a
breach of or constitute (with due notice or lapse of time or both) a default
under any of its contractual obligation (except where the violation could not
reasonably be expected to have a Material Adverse Effect); (c) result in or
require the creation or imposition of any Lien upon any of its properties or
assets (other than any Liens created under any of the Transaction Documents in
favor of Collateral Agent for the benefit of the Secured Parties); or
(d) require any approval of stockholders, members or partners or any approval or
consent of any Person under any contractual obligation.

(c) Governmental Authorization; Other Consents. The execution, delivery and
performance by the Seller and the consummation of the transactions contemplated
by this Agreement do not and will not require any registration with, consent or
approval of, or notice to, or other action to, with or by, any Governmental
Authority, except for filings and recordings with respect to the Collateral to
be made by the Seller as of the Closing Date.

(d) No Adverse Proceeding; Title. There is no litigation, proceeding or
investigation pending or threatened against the Seller, before any Governmental
Authority (i) asserting the invalidity of this Agreement or any other
Transaction Document to which the Seller

 

-10-



--------------------------------------------------------------------------------

is a party, (ii) seeking to prevent the consummation of any of the transactions
contemplated by this Agreement or any other Transaction Document to which the
Seller is a party or (iii) seeking any determination or ruling that would
reasonably be expected to have a Material Adverse Effect. The Seller is not
(a) in violation of any applicable laws that, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect or (b) subject to
or in default with respect to any final judgments, writs, injunctions, decrees,
rules or regulations of any court or any federal, state, municipal or other
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

(e) Good and Marketable Title. The Seller owns and has good and marketable title
to the Transferred Assets Conveyed to the Purchaser on the applicable Conveyance
Date, which Transferred Assets were originated without any fraud or
misrepresentation by the Seller or, to the best of the Seller’s knowledge, on
the part of the applicable Obligor, and free and clear of any lien (other than
the liens in favor of the Purchaser and the Secured Parties pursuant to the
Transaction Documents and inchoate liens arising by operation of law, Permitted
Liens or any lien that will be released prior to or contemporaneously with the
applicable Conveyance) and there are no financing statements naming the Seller
as debtor and covering the Transferred Assets other than any financing
statements in favor of the Purchaser and the Secured Parties pursuant to the
Transaction Documents, Permitted Liens or any lien that will be released prior
to or contemporaneously with the applicable Conveyance.

(f) Backup Security Interest. In the event that, notwithstanding the intent of
the parties, the Conveyances hereunder shall be characterized as loans and not
as sales and/or contributions, then:

(i) this Agreement creates a valid and continuing lien on the Seller’s right,
title and interest in and to the Transferred Assets in favor of the Purchaser
and the Administrative Agent, as assignee, for the benefit of the Secured
Parties, which security interest is validly perfected under Article 9 of the UCC
(to the extent such security interest may be perfected by filing a UCC financing
statement under such article), and is enforceable as such against creditors of
and purchasers from the Seller;

(ii) the Transferred Assets are comprised of instruments, security entitlements,
general intangibles, accounts, certificated securities, uncertificated
securities, securities accounts, deposit accounts, supporting obligations,
insurance, investment property and proceeds (each as defined in the UCC) and
such other categories of collateral under the UCC as to which the Seller has
complied with its obligations as set forth herein;

(iii) the Seller has received all consents and approvals required by the terms
of any Loan Asset to the sale and granting of a security interest in the Loan
Assets hereunder to the Purchaser and the Collateral Agent, as assignee on
behalf of the Secured Parties; the Seller has taken all necessary steps to file
or authorize the filing of all appropriate financing statements in the proper
filing office in the appropriate jurisdictions under applicable law in order to
perfect the security interest in that portion of the Transferred Assets in which
a security interest may be perfected by filing pursuant to Article 9 of the UCC
as in effect in Maryland;

 

-11-



--------------------------------------------------------------------------------

(iv) none of the underlying promissory notes that constitute or evidence the
Loan Assets has any marks or notations indicating that they have been pledged,
assigned or otherwise conveyed to any Person other than the Purchaser and the
Collateral Agent, as assignee on behalf of the Secured Parties;

(v) with respect to a Transferred Asset that constitutes a “certificated
security,” such certificated security has been delivered to the Collateral
Custodian, or will be delivered to the Collateral Custodian, for the benefit of
the Collateral Agent and, if in registered form, has been specially Indorsed to
the Collateral Agent or in blank by an effective Indorsement or has been
registered in the name of the Collateral Agent upon original issue or
registration of transfer by the Seller of such certificated security, in each
case, promptly upon receipt; provided that any file-stamped document, promissory
note and certificates relating to any Loan Asset shall be delivered as soon as
they are reasonably available; and in the case of an uncertificated security, by
(A) causing the Collateral Agent to become the registered owner of such
uncertificated security and (B) causing such registration to remain effective.

(g) Fair Consideration; No Avoidance for Loan Asset Payments. With respect to
each Transferred Asset sold or contributed hereunder, the Seller sold or
contributed such Transferred Asset to the Purchaser in exchange for payment,
made in accordance with the provisions of this Agreement, in an amount which
constitutes fair consideration and reasonably equivalent value. Each such
Conveyance referred to in the preceding sentence shall not have been made for or
on account of an antecedent debt owed by the Seller to the Purchaser and,
accordingly, no such sale is or may be voidable or subject to avoidance under
the Bankruptcy Code and the rules and regulations thereunder.

(h) Adequate Capitalization; No Insolvency. As of such date it is, and after
giving effect to any Conveyance it will be, solvent and it is not entering into
this Agreement or any other Transaction Document or consummating any transaction
contemplated hereby or thereby with any intent to hinder, delay or defraud any
of its creditors.

(i) True Sale or True Contribution. Each Transferred Asset sold or contributed
hereunder shall have been sold or contributed by the Seller to the Purchaser in
a “true sale” or a “true contribution.”

(j) True and Complete Information. No report, financial statement, certificate
or other information (other than projections, forward-looking information,
general economic data, industry information or information relating to third
parties) furnished in writing by the Seller to the Purchaser in connection with
the transactions contemplated hereby or delivered hereunder (in each case, as
modified or supplemented by other information so furnished) contains as of their
date any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, when taken as a whole in the light of
the circumstances under which they were made, not misleading in any material
respect, in each case as of the date so furnished (or, in the case of
certificates, notices, reports, financial

 

-12-



--------------------------------------------------------------------------------

statements or similar information or records, the stated date thereof); provided
that solely with respect to written or electronic information furnished by the
Seller which was provided to the Seller from a third party, such information
need only be true and correct in all material respects to the knowledge of the
Seller.

(k) Transferred Assets. The information contained in Schedule A is true, correct
and complete in all material respects as of each such Conveyance Date.

(l) Price of Loan Assets. The Purchase Price or Substitution Value, as
applicable, for each Loan Asset Conveyed hereunder represents the fair market
value of such Loan Asset as of the time of Conveyance hereunder, as may have
changed from the time the applicable Loan Asset was originally acquired by the
Seller.

(m) Notice to Agents and Obligors. The Seller will direct any agent,
administrative agent or obligor for any Loan Asset included in the Transferred
Assets to remit all payments and collections with respect to such Loan Asset
directly to the Interest Collection Subaccount or the Principal Collection
Subaccount.

(n) Collections. The Seller acknowledges that all Proceeds received by it or its
Affiliates with respect to the Transferred Assets (other than Excluded Amounts)
(the “Collections”) Conveyed to the Purchaser are held and shall be held in
trust for the benefit of the Purchaser and its assignees until deposited into
the Interest Collection Subaccount or the Principal Collection Subaccount. The
Seller shall promptly, but in no event later than two (2) Business Days, remit
to the Purchaser or the Purchaser’s designee any payment or any other sums
relating to, or otherwise payable on account of, the Transferred Assets (other
than Excluded Amounts) that the Seller receives after the applicable Conveyance
Date.

(o) Eligible Loan Asset. As of the applicable Cut-Off Date, each Loan Asset was
an Eligible Loan Asset; provided that no such representation is made (i) with
respect to Eligibility Criterion 18 or (ii) regarding the knowledge of any
Person other than the Seller.

SECTION 4.2 Reaffirmation of Representations and Warranties by the Seller;
Notice of Breach. On the Closing Date and on each Conveyance Date, the Seller,
by accepting the proceeds of the related Conveyance, shall be deemed to have
certified that all representations and warranties described in Section 4.1 are
true and correct in all material respects on and as of such day as though made
on and as of such day (or if specifically referring to an earlier date, as of
such earlier date). The representations and warranties set forth in Section 4.1
shall survive (i) the Conveyance of the Transferred Assets to the Purchaser,
(ii) the termination of the rights and obligations of the Purchaser and the
Seller under this Agreement and (iii) the termination of the rights and
obligations of the Purchaser under the Loan Agreement. Upon discovery by an
Responsible Officer of the Purchaser or the Seller of a breach of any of the
foregoing representations and warranties in any material respect, the party
discovering such breach shall give prompt written notice to the other and to the
Administrative Agent.

 

-13-



--------------------------------------------------------------------------------

ARTICLE V

COVENANTS OF THE SELLER

SECTION 5.1 Covenants of the Seller. The Seller hereby covenants and agrees with
the Purchaser that, from the date hereof until the termination of this
Agreement, unless the Purchaser otherwise consents in writing:

(a) Deposit of Collections. The Seller shall transfer, or cause to be
transferred, all Proceeds (if any) it receives in respect of the Loan Assets
(other than Excluded Amounts) to the Interest Collection Subaccount or the
Principal Collection Subaccount by the close of business on the second Business
Day following the date such Proceeds are received by the Seller.

(b) Books and Records. The Seller shall maintain proper books of record and
account of the transactions contemplated hereby, in which full, true and correct
entries in conformity with GAAP consistently applied shall be made of all
financial transactions contemplated hereunder.

(c) Accounting of Purchases. Other than for consolidated accounting purposes,
the Seller will not account for or treat the transactions contemplated hereby in
any manner other than as a sale or contribution of the Transferred Assets by the
Seller to the Purchaser; provided that solely for federal income tax reporting
purposes, the Purchaser is treated as a “disregarded entity” and, therefore, the
Conveyance of Transferred Assets by the Seller to the Purchaser hereunder will
not be recognized.

(d) Liens. The Seller shall not create, incur, assume or permit to exist any
Lien on or with respect to any of its rights under any of the Transaction
Documents or on or with respect to any of its rights in the Transferred Assets
(other than the liens in favor of the Purchaser and the Secured Parties pursuant
to the Transaction Documents, Permitted Liens and any lien that will be released
prior to or contemporaneously with the applicable Conveyance). For the avoidance
of doubt, this Section 5.1(d) shall not apply to any property retained by the
Seller and not Conveyed or purported to be Conveyed hereunder.

(e) Change of Name. Etc. The Seller shall not change its name, or name under
which it does business, in any manner that would make any financing statement or
continuation statement filed by the Seller or Purchaser pursuant hereto (or by
the Administrative Agent on behalf of the Seller or Purchaser) or change its
jurisdiction of organization, unless the Seller shall have given the Purchaser
at least 30 days prior written notice thereof, and shall promptly file
appropriate amendments to all previously filed financing statements and
continuation statements and, in the case of a change in jurisdiction, new
financing statements.

(f) Sale Characterization. The Seller shall not make statements or disclosures,
or treat the transactions contemplated by this Agreement (other than for
consolidated accounting purposes) in any manner other than as a true sale,
contribution or absolute assignment of the title to and sole record and
beneficial ownership interest of the Transferred Assets Conveyed or purported to
be Conveyed hereunder; provided that the Seller may consolidate the

 

-14-



--------------------------------------------------------------------------------

Purchaser and/or its properties and other assets for accounting purposes in
accordance with GAAP if any consolidated financial statements of the Seller
contain footnotes that the Transferred Assets have been sold or contributed to
the Purchaser.

(g) Expenses. The Seller shall pay its operating expenses and liabilities from
its own assets.

(h) Commingling. The Seller shall not, and shall not permit any of its
Affiliates to, deposit or permit the deposit of any funds that do not constitute
Proceeds of any Loan Asset into the Interest Collection Subaccount or the
Principal Collection Subaccount.

(i) SPE Covenant. The Seller shall not take any action that would cause a
violation of Section 5.01(b) of the Credit Agreement by the Purchaser.

(j) Delivery of Documents. With respect to each Loan Asset Conveyed to the
Borrower hereunder, the Seller shall deliver to or at the direction of the
Borrower all documents that the Borrower is required to deliver with respect to
such Loan Asset pursuant to Section 3.02(a)(ii) and Section 3.04(b) of the Loan
Agreement, as applicable, not later than the Borrower is obligated to deliver
such documents pursuant to such sections.

SECTION 5.2 Covenant of the Purchaser. The Purchaser hereby covenants and agrees
with the Seller that, from the date hereof until the termination of this
Agreement, unless the Seller otherwise consents in writing, the Purchaser shall
comply with Section 9(c) of the Purchaser’s amended and restated limited
liability company agreement dated as of November 30, 2017.

ARTICLE VI

CONDITIONS PRECEDENT

SECTION 6.1 Conditions Precedent. The obligations of the Purchaser to pay the
Purchase Price for the Transferred Assets sold on the Closing Date and any other
Conveyance Date shall be subject to the satisfaction of the following
conditions:

(a) All representations and warranties of the Seller contained in this Agreement
shall be (I) to the extent already qualified with respect to “material” matters
or “Material Adverse Effect,” shall be true and correct on and as of such date
and (II) to the extent not already qualified with respect to “material” matters
or “Material Adverse Effect”, shall be true and correct in all material respects
on and as of such date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct (in all material respects or as so qualified, as applicable) as
of such earlier date;

(b) The Seller shall have performed in all material respects all other
obligations required to be performed by it pursuant to the provisions of this
Agreement, the underlying instruments and the other Transaction Documents to
which it is a party as of such date; and

 

-15-



--------------------------------------------------------------------------------

(c) All organizational and legal proceedings, and all instruments in connection
with the transactions contemplated by this Agreement and the other Transaction
Documents shall be reasonably satisfactory in form and substance to the
Purchaser, and the Purchaser shall have received from the Seller copies of all
documents (including records of corporate proceedings) relevant to the
transactions herein contemplated as the Purchaser may reasonably have requested.

ARTICLE VII

MISCELLANEOUS PROVISIONS

SECTION 7.1 Amendments, Etc. This Agreement and the rights and obligations of
the parties hereunder may not be amended, supplemented, waived or otherwise
modified except in an instrument in writing signed by the Purchaser and the
Seller and consented to by the Administrative Agent. Any reconveyance executed
in accordance with the provisions hereof shall not be considered an amendment or
modification to this Agreement.

SECTION 7.2 Governing Law: Submission to Jurisdiction; Waiver of Jury Trial.

(a) THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
(INCLUDING ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW ARISING OUT OF THE
SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH RESPECT TO POST-JUDGMENT
INTEREST) SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER
THAN THE LAW OF THE STATE OF NEW YORK.

(b) SUBJECT TO CLAUSE (E) OF THE FOLLOWING SENTENCE, ALL JUDICIAL PROCEEDINGS
BROUGHT AGAINST ANY PARTY ARISING OUT OF OR RELATING HERETO, OR ANY OF THE
OBLIGATIONS, SHALL BE BROUGHT IN ANY FEDERAL COURT OF THE UNITED STATES OF
AMERICA SITTING IN THE BOROUGH OF MANHATTAN OR, IF THAT COURT DOES NOT HAVE
SUBJECT MATTER JURISDICTION, IN ANY STATE COURT LOCATED IN THE CITY AND COUNTY
OF NEW YORK. BY EXECUTING AND DELIVERING THIS AGREEMENT, EACH PARTY, FOR ITSELF
AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (A) ACCEPTS GENERALLY AND
UNCONDITIONALLY THE EXCLUSIVE (SUBJECT TO CLAUSE (E) BELOW) JURISDICTION AND
VENUE OF SUCH COURTS; (B) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS; (C) AGREES
THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE
BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE APPLICABLE
PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 7.3; (D) AGREES THAT
SERVICE AS PROVIDED IN CLAUSE (C) ABOVE IS SUFFICIENT TO CONFER PERSONAL
JURISDICTION OVER THE APPLICABLE CREDIT PARTY IN ANY SUCH PROCEEDING IN ANY SUCH
COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT;
AND (E) AGREES THAT THE AGENTS AND LENDERS RETAIN THE RIGHT

 

-16-



--------------------------------------------------------------------------------

TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS
AGAINST ANY CREDIT PARTY IN THE COURTS OF ANY OTHER JURISDICTION IN CONNECTION
WITH THE EXERCISE OF ANY RIGHTS UNDER ANY TRANSACTION DOCUMENT OR AGAINST ANY
COLLATERAL OR THE ENFORCEMENT OF ANY JUDGMENT, AND HEREBY SUBMITS TO THE
JURISDICTION OF, AND CONSENTS TO VENUE IN, ANY SUCH COURT.

(c) EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING HEREUNDER OR
ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT OR
THE PURCHASER/SELLER RELATIONSHIP THAT IS BEING ESTABLISHED. THE SCOPE OF THIS
WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE
FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER
COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER
IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS
ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH
WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY
HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS
LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING
THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL
WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION 7.2 AND EXECUTED BY EACH
OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT
AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE OTHER
TRANSACTION DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE
LOANS MADE HEREUNDER. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS
A WRITTEN CONSENT TO A TRIAL BY THE COURT.

SECTION 7.3 Notices. All notices and other communications provided for hereunder
shall, unless otherwise stated herein, be in writing (including electronic
communication) and shall be personally delivered or sent by certified or
registered mail, return receipt requested, by overnight delivery service, with
all charges paid, by electronic mail (“e-mail”) or by hand delivery, to the
intended party at the address of such party set forth below:

(a) in the case of the Purchaser, as provided under the Loan Agreement;

(b) in the case of the Seller, as provided under the Loan Agreement.

(in each case, with a copy to the Administrative Agent at the address for notice
provided under the Loan Agreement)

 

-17-



--------------------------------------------------------------------------------

All such notices and correspondence shall be deemed given (a) if sent by
certified or registered mail, three (3) Business Days after being postmarked,
(b) if sent by overnight delivery service or by hand delivery, when received at
the above stated addresses or when delivery is refused and (c) if sent by
e-mail, when received.

SECTION 7.4 Severability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall for any reason
whatsoever be held invalid, then such covenants, agreements, provisions, or
terms shall be deemed severable from the remaining covenants, agreements,
provisions, or terms of this Agreement and shall in no way affect the validity
or enforceability of the other provisions of this Agreement.

SECTION 7.5 Further Assurances. The Purchaser and the Seller each agree that at
any time and from time to time, at its expense and upon reasonable request of
the Administrative Agent, it shall promptly execute and deliver all further
instruments and documents, and take all reasonable further action, that is
necessary or desirable to perfect and protect the Conveyances and security
interests granted or purported to be granted by this Agreement or to enable the
Administrative Agent or any of the Secured Parties to exercise and enforce its
rights and remedies under this Agreement with respect to any Transferred Assets.

SECTION 7.6 No Waiver; Cumulative Remedies. No failure to exercise and no delay
in exercising, on the part of the Purchaser, the Seller or the Administrative
Agent, any right, remedy, power or privilege hereunder, shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not
exhaustive of any rights, remedies, powers and privilege provided by law.

SECTION 7.7 Counterparts. This Agreement may be executed in two or more
counterparts including telecopy transmission thereof (and by different parties
on separate counterparts), each of which shall be an original, but all of which
together shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page to this Agreement by facsimile or e-mail in
portable document format (.pdf) shall be effective as delivery of a manually
executed counterpart of this Agreement.

SECTION 7.8 Non-Petition. The Seller covenants and agrees that, prior to the
date that is one year and one day (or, if longer, any applicable preference
period) after the payment in full of all Obligations (other than contingent
reimbursement and indemnification obligations which are unknown, unmatured and
for which no claim has been made), no party hereto shall institute against, or
join any other Person in instituting against, the Purchaser any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or other
similar proceedings under any federal, state or foreign bankruptcy or similar
law.

SECTION 7.9 Transfer of Seller’s Interest. With respect to each transfer of a
Transferred Asset on any Conveyance Date, (i) the Purchaser shall, as to each
Transferred Asset, be a party to the relevant underlying instruments and have
the rights and obligations of a lender thereunder, and (ii) the Seller shall, to
the extent provided in this Agreement, and the applicable underlying
instruments, relinquish its rights and be released from its obligations, as to
each

 

-18-



--------------------------------------------------------------------------------

Transferred Asset. The obligors or agents on the Transferred Asset were or will
be notified of the transfer of the Transferred Asset to the Purchaser to the
extent required under the applicable underlying instruments. The Collateral
Custodian will have possession of the related underlying instrument (including
the underlying promissory notes, if any).

SECTION 7.10 Binding Effect; Third-Party Beneficiaries and Assignability. This
Agreement will inure to the benefit of and be binding upon the parties hereto
and their respective successors and permitted assigns. The Collateral Agent, for
the benefit of the Secured Parties, and the Administrative Agent are each
intended by the parties hereto to be an express third-party beneficiary of this
Agreement. Notwithstanding anything to the contrary contained herein, this
Agreement may not be assigned by the Purchaser or the Seller without the prior
written consent of the Administrative Agent.

SECTION 7.11 Merger and Integration. Except as specifically stated otherwise
herein, this Agreement and the other Transaction Documents set forth the entire
understanding of the parties relating to the subject matter hereof, and all
prior understandings, written or oral, are superseded by this Agreement and the
other Transaction Documents.

SECTION 7.12 Headings. The headings herein are for purposes of reference only
and shall not otherwise affect the meaning or interpretation of any provision
hereof.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

-19-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Purchaser and the Seller each have caused this Sale and
Contribution Agreement to be duly executed by their respective officers as of
the day and year first above written.

 

OWL ROCK CAPITAL CORPORATION,

        as Seller

By:      

Name:

 

Title:

ORCC FINANCING LLC,

        as Purchaser

By:      

Name:

 

Title:

[Signature Page to Sale and Contribution Agreement]



--------------------------------------------------------------------------------

Schedule A

SCHEDULE OF LOAN ASSETS

[see attached]



--------------------------------------------------------------------------------

Schedule B

FORM OF PURCHASE NOTICE

[Date]

 

To: Morgan Stanley Asset Funding Inc., as Administrative Agent

     1585 Broadway, 25th Floor

     New York, New York 10036

     Attention: FID Secured Lending Group

     Email: mmloanapprovals@morganstanley.com

 

Re: Purchase Notice for Conveyance Date of [        ] (the “Conveyance Date”)

Ladies and Gentlemen:

This Purchase Notice is delivered to you pursuant to Section 2.1(a) of the Sale
and Contribution Agreement, dated as of December 21, 2017 (together with all
amendments, if any, from time to time made thereto, the “Sale Agreement”),
between ORCC Financing LLC, as purchaser (the “Purchaser”), and Owl Rock Capital
Corporation, as seller (the “Seller”). Unless otherwise defined herein or the
context otherwise requires, capitalized terms used herein have the meanings
provided in the Sale Agreement.

In accordance with Section 2.1(a) of the Sale Agreement, effective as of the
Conveyance Date, the Seller hereby Conveys to the Purchaser [as a sale for cash
for a Purchase Price of $             ] [and] [as a Contribution in the amount
of $             ] on the above-referenced Conveyance Date pursuant to the terms
and conditions of the Sale Agreement the Loan Assets listed on Schedule A
hereto, together with all proceeds of the foregoing.

Please wire the cash portion of the Purchase Price to the Seller pursuant to the
wiring instructions included in Attachment 1 of this letter.

The Seller certifies that the conditions described in Section 6.1 of the Sale
Agreement have been satisfied with respect to such Conveyance.

The Seller agrees that if prior to the Conveyance Date any matter certified to
herein by it will not be true and correct in all material respects at such time
as if then made, it will promptly so notify the Purchaser and the Administrative
Agent. Except to the extent, if any, that prior to the Conveyance Date the
Purchaser shall receive written notice to the contrary from the Seller, each
matter certified to herein shall be deemed once again to be certified by the
Seller as true and correct in all material respects at the Conveyance Date as if
then made.



--------------------------------------------------------------------------------

The Seller has caused this Purchase Notice to be executed and delivered, and the
certification and warranties contained herein to be made, by its duly authorized
officer this [    ] day of [        ], 20[    ].

 

Very truly yours,

OWL ROCK CAPITAL CORPORATION

By:      

Name:

 

Title:

 

Accepted and Agreed

ORCC FINANCING LLC

By:      

Name:

 

Title:



--------------------------------------------------------------------------------

Attachment 1

Wire Instructions

Bank:

ABA:

Name:

Number:

For further credit to account:



--------------------------------------------------------------------------------

Schedule C

FORM OF REPURCHASE/SUBSTITUTION NOTICE

[Date]

 

To: Morgan Stanley Asset Funding Inc., as Administrative Agent

     1585 Broadway, 25th Floor

     New York, New York 10036

     Attention: FID Secured Lending Group

     Email: mmloanapprovals@morganstanley.com

 

Re: Repurchase/Substitution Notice for Conveyance Date of [    ] (the
“Conveyance Date”)

Ladies and Gentlemen:

This Repurchase/Substitution Notice is delivered to you pursuant to
Section 2.2(b) of the Sale and Contribution Agreement, dated as of December 21,
2017 (together with all amendments, if any, from time to time made thereto, the
“Sale Agreement”), between ORCC Financing LLC, as purchaser (the “Purchaser”),
and Owl Rock Capital Corporation, as seller (the “Seller”). Unless otherwise
defined herein or the context otherwise requires, capitalized terms used herein
have the meanings provided in the Sale Agreement.

[On the above-referenced Conveyance Date, in accordance with Section 2.2 of the
Sale Agreement (and pursuant to the terms and conditions thereof), the Purchaser
hereby Conveys to the Seller as a Repurchase for cash, the Warranty Breach Loan
Asset(s) listed on Schedule A hereto, together with all proceeds of the
foregoing, for a Repurchase Price of $            .]

[On the above-referenced Conveyance Date, in accordance with Section 2.2 of the
Sale Agreement (and pursuant to the terms and conditions thereof), the Purchaser
hereby Conveys to the Purchaser as a Substitution, the Warranty Breach Loan
Asset(s) listed on Schedule A hereto, together with all proceeds of the
foregoing, for a Repurchase Price of $             to be paid according to the
following:

 

  1. [the Substitute Eligible Loan Asset(s) listed on Schedule A hereto having a
Substitution Value of $            ;] [and]

 

  2. [$             in immediately available funds] [and]

 

  3. [a Contribution of $            ].]

The Seller certifies that the conditions described in Section 6.1 of the Sale
Agreement have been satisfied with respect to such Conveyance.



--------------------------------------------------------------------------------

The Seller agrees that if prior to the Conveyance Date any matter certified to
herein by it will not be true and correct in all material respects at such time
as if then made, it will promptly so notify the Purchaser and the Administrative
Agent. Except to the extent, if any, that prior to the Conveyance Date the
Purchaser shall receive written notice to the contrary from the Seller, each
matter certified to herein shall be deemed once again to be certified by the
Seller as true and correct in all material respects at the Conveyance Date as if
then made.



--------------------------------------------------------------------------------

The Seller has caused this Repurchase/Substitution Notice to be executed and
delivered, and the certification and warranties contained herein to be made, by
its duly authorized officer this [    ] day of [        ], 20[    ].

 

Very truly yours,

OWL ROCK CAPITAL CORPORATION

By:      

Name:

 

Title: